Citation Nr: 1106346	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in the 
calculated amount of $21,904, to include validity of the debt 
created by such overpayment.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & E.B., a personal friend


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from 
December 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 administrative decision by the 
Committee on Waivers and Compromises housed at the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania which denied the Veteran's request 
for a waiver of debt.  Original jurisdiction for the Veteran's 
appeal remains with the RO in St. Petersburg, Florida based upon 
the locality in which the Veteran resides. 

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that when the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a decision 
on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2010), VAOPGCPREC 
6-98 (Apr. 24, 1998).   In this case, although the Veteran 
initially sought only a waiver of the debt in question, the issue 
of validity of indebtedness was addressed in a November 2008 
statement of the case (SOC) and has been properly developed.  
Thus, the Board now proceeds with this appeal collectively as 
stated on the title page of this decision.   

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from St. Petersburg, Florida in 
November 2010 to present testimony on the issue on appeal, to 
include both validity of the debt and waiver thereof.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Nonservice-connected pension was granted for this Veteran 
effective November 19, 2001.  On the Veteran's claim 
documentation seeking this benefit, he affirmatively reported 
receiving no benefits from the Social Security Administration 
(SSA) or having any intent of applying for the benefit within the 
following twelve months.

2.  Subsequent information from the SSA shows that the Veteran 
was granted SSA disability benefits effective in August 2001, and 
received unreported monetary compensation from the SSA at the 
same time in which he was receiving VA nonservice-connected 
pension benefits.  

3.  VA terminated the Veteran's nonservice-connected pension 
award effective July 1, 2002, creating an overpayment in the 
amount of $21,904.  

4.  The Veteran is not shown to have willfully committed fraud, 
misrepresentation, or an act of bad faith in the creation of the 
overpayment in question, but is found to be at fault in the 
creation of the debt by failing to report his Social Security 
income as required.  

5.  The Veteran's debt in the amount of $21,904 has been recouped 
in full by withholding of retroactive payment amounts resulting 
from the award of service connection for posttraumatic stress 
disorder (PTSD) and a subsequent total disability rating based 
upon individual unemployability (TDIU). 

6.  Waiver of the assessed overpayment would result in unfair 
enrichment of the debtor, without depriving him of basic 
necessities or causing other undue hardship. 


CONCLUSIONS OF LAW

1.  An overpayment of VA pension benefits in the amount of 
$21,904 was validly created.  38 U.S.C.A. §§ 1503, 1506, 5112, 
5317 (West 2002); 38 C.F.R. §§ 1.911, 1.912a, 1.956, 3.271, 
3.273, 3.500, 3.660 (2010).

2. Recovery of a valid debt created by the overpayment of 
nonservice-connected pension benefits in the amount of $21,904 
would not be contrary to the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 
1.962, 1.963, 1.965 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, provisions regarding notification and 
evidentiary development assistance requirements established by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), are not applicable to cases 
involving overpayment and indebtedness.  Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).  

Notwithstanding the fact that these notice and development 
provisions are not controlling in this matter, the Board has 
reviewed the case and determined that the appellant has had a 
fair opportunity to present arguments and evidence in support of 
his challenge to the validity of the debt in question, to include 
written argument and personal testimony presented before the 
undersigned.  

Overpayment and Validity of Debt

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 
(2010).  To establish improper creation of an overpayment, i.e. 
an invalid debt, evidence must show that the appellant was 
legally entitled to the VA compensation benefits at issue, or, if 
he was not legally entitled to these benefits, then it must be 
shown that VA was solely at fault for the erroneous payment of 
excess benefits.  

Sole administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous award or 
receipt of benefits.  Furthermore, neither the appellant's 
actions nor his failure to act may have contributed to the 
erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b); Jordan 
v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2).   

The award of nonservice-connected pension, also referred to as 
"improved pension," is dependent upon proper calculation of a 
Veteran's income.  38 C.F.R. §§  3.271, 3.274.  Therefore, a 
Veteran in receipt of VA pension benefits is obligated to report 
changes in income or other factors affecting his or her continued 
entitlement to pension benefits.  Specifically, any individual 
who has applied for or receives pension must promptly notify VA 
of any change in income, net worth, and other relevant factors.  
38 C.F.R. § 3.277(b).  A Veteran receiving pension must notify VA 
of any material change or expected change in his or her income 
when the recipient acquires knowledge that he or she will begin 
to receive additional income.  38 C.F.R. § 3.660.  In the present 
case, evidence shows that this Veteran failed to report the 
receipt of Social Security disability benefit income. 

In November 2001, the Veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  He sought VA benefits 
based upon depression and posttraumatic stress disorder.  On his 
application form, the Veteran listed no assets and zero net 
worth.  In a section titled "Income Received and Expected From 
All Sources" the Veteran was asked whether he or his spouse had 
applied for or were receiving or entitled to receive any benefit 
from the Social Security Administration (other than SSI) and 
whether he or his spouse intended to apply for such a benefit 
within the next 12 months.  The Veteran responded to both 
questions by selecting the box marked "NO."  

In February 2002, an internal VA cross-check with SSA revealed no 
SSA benefits for this Veteran.  Thus, a rating decision was 
issued with correspondence to the Veteran on February 11, 2002 
indicating that nonservice-connected pension was granted 
effective on November 19, 2001 based upon depression and 
dysthymia determined to be 70 percent disabling, although not 
service-connected.  A cover letter and a Disability Pension Award 
Attachment provided with the rating decision explained the 
Veteran's responsibilities in receiving VA pension benefits, 
unambiguously stating the Veteran's requirement to report any 
increase in net worth, or change in income.  This documentation 
also explicitly referenced Social Security Benefits.  VA 
correspondence to Veteran, February 2002.  

The Veteran continued to prosecute claims of entitlement to 
service connection for posttraumatic stress disorder (PTSD) and 
erectile dysfunction, but there is no indication in the record 
that the Veteran reported or attempted to report any change in 
income for pension purposes.  In December 2002, VA notified the 
Veteran of a slight increase in the monthly rate of his pension 
award based upon a cost of living adjustment.  This letter 
informed the Veteran that his countable income remained $0 (zero 
dollars) for pension purposes and instructed that if this was not 
correct, he should furnish an accurate statement of his income 
from all sources.  The letter further stated, "If you are not 
presently receiving Social Security but begin receiving this 
benefit at a later date, you should inform us immediately."  VA 
correspondence to Veteran, December 2002.  

Then, in August 2004, VA received information from SSA that the 
Veteran was entitled to SSA disability benefits as of August 
2001, i.e., prior to the time that he filed for VA pension 
benefits in November 2001.  On August 4, 2004, VA sent the 
Veteran a letter informing him that SSA reported monthly income 
of $953, although the Veteran reported no income.  Clarification 
was requested.  The Veteran was informed of the proposal to 
terminate his pension benefits as of December 1, 2001.  There is 
no evidence of any response received from the Veteran.

Thereafter, in October 2004, the Veteran was informed that his 
pension rate depends upon his income, so that his failure to 
report Social Security income meant that VA must rely on the 
information provided by SSA.  His pension benefits were suspended 
and he was informed that he would no longer be receiving VA 
pension benefits beginning October 1, 2004, and that SSA monthly 
income would be counted beginning on December 1, 2001.  VA 
correspondence to Veteran, October 2004.  Subsequently, VA 
apparently received information that the Veteran first received a 
check issued by SSA in June 2002 for benefits retroactive to 
August 2001.  On this basis, VA changed the proposed date for 
termination of the Veteran's pension to July 1, 2002, rather than 
the earlier date of December 1, 2001 as indicated in prior 
correspondence.  See Correspondence to Veteran, December 2004; 
see also Decision on Waiver on Indebtedness, November 2007 
(containing a procedural summary of pension termination).  

The December 2004 letter also informed the Veteran that the 
termination of his pension meant that he had been paid too much 
by VA and that he would later be informed of the amount overpaid.  
Again, there is no indication of any response or communication 
from the Veteran or an accredited service representative 
regarding the termination of the Veteran's pension benefits or 
the resulting overpayment.

By rating decision in March 2007, service connection for PTSD was 
established evaluated as 70 percent disabling, effective as of 
May 22, 2006.  As such, a retroactive award was created which 
would have paid the Veteran monetary compensation back to the 
effective date of his award.  The retroactive amount of $11,134 
was withheld and applied to the Veteran's outstanding debt.  By 
correspondence in April 2007, the Veteran was informed of the 
remaining balance of his outstanding debt.  The Veteran was 
informed that beginning in July 2007, his VA disability 
compensation benefits would be withheld until the full remaining 
debt of $10,770 could be liquidated.  

The Veteran responded, stating that he had immediately reported 
the award of Social Security benefits to VA.  Veteran's 
statement, April 2007.  Although the Veteran asserts generally 
that he informed VA of his SSA award in a timely fashion, this is 
not borne out by the evidence of record.  Instead, correspondence 
in December 2002 continues to show zero income reported, and the 
Veteran did not respond or clarify any error at that time.  
Subsequent requests for SSA clarification in August and October 
2004 went unanswered.  Therefore, the Veteran's assertion of 
timely notification of the SSA award is not found to be credible, 
and is insufficient to rebut the presumption of regularity in RO 
operations.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

Given the evidence of record, the Board finds that this Veteran 
was paid VA pension benefits in excess of the amount to which he 
was entitled.  The Veteran failed to adequately report or correct 
inaccurate income information regarding his concurrent SSA 
disability entitlement, despite multiple opportunities to do so 
and notice that this reporting was required.  Therefore, the 
Board finds that an overpayment in the amount of $21,904 was 
validly created.


Waiver of Indebtedness

 VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and recovery 
of the indebtedness from the payee who received such benefits 
would be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963(a) (2010).  The standard of 
"equity and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.

This standard is a means for arriving at a fair decision between 
the obligor and the government, and should include consideration 
of the following elements: 

(1) Fault of the debtor.  Where actions of the debtor contribute 
to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor against VA 
fault. 

(3) Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In this case, there is no evidence indicating the indebtedness 
resulted from willful fraud, misrepresentation, or bad faith on 
the Veteran's part, but rather mere inadvertence or non-willful 
(unintentional) misrepresentation.  Therefore, waiver of 
indebtedness is allowed, unless shown that it would be against 
the principles of equity and good conscience to require the 
appellant to repay his debt to the government.  38 C.F.R. §§ 
1.963, 1.965.

Here, the Board finds that recovery of the overpayment would not 
be against the principles of equity and good conscience, given 
the circumstances of this case.  The record shows the Veteran was 
at fault in the creation of the debt in failing to appropriately 
report SSA disability income, a material change in circumstances 
which affected his entitlement to income-based VA pension 
benefits.  As such, waiver of the assessed overpayment would, to 
some extent, result in unfair enrichment to the Veteran by 
retaining or being reimbursed an amount to which he is not 
entitled.  

Although the Veteran asserts that it would be an undue hardship 
if the debt were collected, evidence shows that the debt has 
already been collected in full from withholding of retroactive 
monetary awards for service connection and a subsequent award of 
TDIU.  There is no evidence that the completed recovery of the 
assessed overpayment deprived the Veteran of basic necessities.  
Instead, at the time that the waiver of indebtedness was 
initially denied, the Veteran's most recent financial status 
report showed discretionary spending including satellite 
television, and assets including a boat and a "caddy," or 
Cadillac automobile.  Financial status report, August 2007.  
The Board acknowledges the Veteran's assertion that he is 
primarily supported by his girlfriend with whom he lives, and 
that without VA income he could be on the street if that 
relationship were to end.  Board hearing transcript, November 
2010.  Nonetheless, the Board cannot find that such a 
hypothetical situation represents a true risk of deprivation of 
basic necessities, particularly in light of the apparently stable 
and long-term relationship in question.  See, e.g., Lay statement 
from Veteran's girlfriend, April 2007 (reporting living with the 
Veteran for 15 years).  Furthermore, at the time that this 
decision is rendered, the full amount of indebtedness has been 
liquidated in its entirety without further showing of actual 
deprivation of basic necessities.  There is no credible evidence 
of undue financial hardship presented by recoupment of this debt.  

The Board also finds that collection of the debt would not defeat 
the purpose of paying benefits by nullifying the objective for 
which the benefits were intended.  There is no indication that 
reliance on the overpaid benefits resulted in the Veteran's 
relinquishment of a valuable right or the incurrence of a legal 
obligation.  After weighing all the evidence of record, the Board 
finds that recovery of the overpayment would not be against 
equity and good conscience.   


ORDER

The overpayment of $21,904 in VA pension benefits is a validly 
created debt; waiver of the overpayment is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


